Willie Williams was charged with the theft of two white hogs from Aubrey Stokes and, upon conviction, was given three years in the penitentiary.
The owner of the hogs was engaged in buying and selling hogs and cattle and lived on the outskirts of the town of Snyder. Appellant lived nearby and, to a limited extent, engaged in the same business. The owner's pens became flooded and he turned his hogs out to range until the water from the creek went down. After about a week they disappeared and he finally learned that another hog buyer had bought them from appellant. When confronted with the charge appellant agreed to pay for the hogs, which he finally did, but not until the matter had been reported to the officers.
Appellant's only defense is that he bought the hogs for $7.50 from a negro boy who lived several miles away and who has a twin brother so much like him that appellant could not say which one he bought them from. The party was not called as a witness by either side and there is ample evidence and circumstances upon which the jury was justified in disregarding the story which appellant gave.
The record is before us without bills of exception. The procedure appears to be regular in every respect and the jury has decided the only question in the case.
The judgment of the trial court is affirmed. *Page 358